DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  line 6 refers to “a handwritten area” but later in the same claim, such as in line 8, the same location is referred to as a “handwriting area” instead. This causes confusion and an antecedent issue as to whether or not both refer to the same area.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lanier et al., US Patent Publication 2018/0075657.
Regarding independent claim 1, Lanier et al. teaches a method for implementing a virtual paintbrush (paragraph 0036 describes the virtual painting to perform painting or drawing functions or operations), comprising: 
acquiring a real shooting scene by a camera of a terminal device (paragraphs 0040 and 0115 explain how gaze tracking is used to acquire the shooting scene where paragraphs 0044 and 0069 and especially paragraphs 0080, 0083, and 0089 describe how the camera is used to create the workspace of the mixed reality headset view of the gaze to create the real world scene); 
forming, based on an operation performed on the terminal device, a handwriting area of the virtual paintbrush (paintbrush described in paragraph 0094) in the real shooting scene (paragraph 0093 explains how an air tap causes entering a drawing mode to create a handwriting area as shown in figure 3 to draw items in the mixed reality environment as given in paragraphs 0085 and 0090); 
forming handwriting of the virtual paintbrush (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the handwriting area (where a handwriting area is any area that accepts input that is written or drawn by hand), wherein the handwriting is fused with the real shooting scene and a fused image is displayed on the terminal device (to draw items in the mixed reality environment as depicted in figure 3 and described in paragraphs 0036, 0085 and 0090);
wherein the method further comprises: 
detecting a moving direction and a tilt angle of the terminal device (paragraphs 0081 and 0093 describe the gyroscopic tracking to track a moving direction and tilt angle of the device); 
determining a direction of a plane formed by the handwriting of the virtual paintbrush based on the moving direction and the tilt angle (paragraph 0093 describes the tracking of the device of the user’s hand or finger to determine the direction of the handwriting while also determining the moving direction and tilt angle); and 
controlling the plane formed by the handwriting of the virtual paintbrush to face a screen in the determined direction (figure 3 shows how the drawing is controlled to face the screen of the user’s view in the given direction).
While Lanier et al. teaches many different features, some of these are taught across different examples or embodiments. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments and examples as described. The motivation to combine would be to allow minor modifications without deviating from the scope of the invention (paragraph 0206 of Lanier et al.).
Regarding claim 2, Lanier et al. teaches the method according to claim 1, wherein the forming, based on an operation performed on the terminal device, a handwriting area of the virtual paintbrush (paintbrush described in paragraph 0094) in the real shooting scene (paragraph 0093 explains how an air tap causes entering a drawing mode to create a handwriting area as shown in figure 3 to draw items in the mixed reality environment as given in paragraphs 0085 and 0090) comprises: 
determining, based on the operation performed on the terminal device, at least one point formed by the virtual paintbrush in the real shooting scene (paragraph 0093 describes the detection of the index finger that is followed, which is given in paragraph 0094 to include a virtual paintbrush, and is included in the shooting scene to create the mixed reality environment as given in paragraphs 0085 and 0090); and 
forming the handwriting area of the virtual paintbrush based on the at least one point (paragraph 0093 explains that the drawing follows the position of the index finger as shown in figure 3 to include the point described).
Regarding claim 3, Lanier et al. teaches the method according to claim 2, wherein the forming the handwriting area of the virtual paintbrush based on the at least one point (paragraph 0093 explains that the drawing follows the position of the index finger as shown in figure 3 to include the point described) comprises: 
connecting, in a case that a plurality of points are formed, the plurality of points in the real shooting scene according to a predetermined rule to form a line (paragraph 0093 explains that “The drawing may follow the position of index finger 312.” to create a line as shown in figure 3 according to the rules of a definition that connected points make up a line); and 
forming the handwriting area of the virtual paintbrush based on the line (paragraph 0093 describes the situation of figure 3 where the handwriting area that accepts drawing input is created by the line and paragraph 0094 describes the use of virtual brushes). 
	Regarding claim 4, Lanier et al. teaches the method according to claim 3, wherein the determining, based on the operation performed on the terminal device, at least one point formed by the virtual paintbrush in the real shooting scene (paragraph 0093 describes the detection of the index finger that is followed, which is given in paragraph 0094 to include a virtual paintbrush, and is included in the shooting scene to create the mixed reality environment as given in paragraphs 0085 and 0090) comprises: 
establishing a three-dimensional coordinate system of the real shooting scene (paragraphs 0083, 0091, and 0094 describe the 3D coordinate system used to recognize and render the worldspace of the shooting scene) and determining an origin of the three-dimensional coordinate (as the coordinate system is described, the origin of it as used would be the origin described); and 
selecting a reference axis from three axes of the three-dimensional coordinate system, and determining, along the reference axis, the at least one point formed in the real shooting scene based on the operation performed on the terminal device (paragraph 0093 describes how the drawing follows the position of the index finger such that the real scene of coordinate point of the worldspace of paragraph 0083 is followed in each axis to determine the point and any of them may be a reference axis).
Regarding claim 5, Lanier et al. teaches the method according to claim 4, wherein the connecting, in a case that a plurality of points are formed, the plurality of points in the real shooting scene according to a predetermined rule to form a line  (paragraph 0093 explains that “The drawing may follow the position of index finger 312.” to create a line as shown in figure 3 according to the rules of a definition that connected points make up a line) comprises: 
connecting sequentially, in a case that a plurality of points are formed, the plurality of points along a positive direction or a negative direction of the reference axis in the three-dimensional coordinate system of the real shooting scene to form a line (paragraph 0093 recites that “The drawing may follow the position of index finger 312.” as depicted in figure 3, where following the finger implies sequential points being formed to create the line shown in figure 3 along a positive direction or negative direction in every axis).
Regarding claim 6, Lanier et al. teaches the method according to claim 3, wherein the forming the handwriting area of the virtual paintbrush based on the line (paragraph 0093 describes the situation of figure 3 where the handwriting area that accepts drawing input is created by the line and paragraph 0094 describes the use of virtual brushes) comprises: 
obtaining a first segment based on the line, wherein the first segment comprises at least one sub-segment and endpoints of the sub-segment are points among the plurality of points (figure 3 depicts the lines drawn by the user as given in paragraph 0093 that can be divided into segments based on the depicted plurality of points); 
making, for each of the sub-segments, a vertical segment crossing an endpoint of the sub-segment, to obtain a plurality of vertical segments (vertical divisions of the lines depicted in figure 3 such as 3D representation 310 that has different areas when divided vertically, including a loop and curves); 
classifying endpoints of the plurality of vertical segments into two categories based on positions of the endpoints, and connecting, for each category of endpoints, endpoints belonging to the category, to form a second segment and a third segment (as shown in figure 3, the loop and curves are various segments of the same line but can be formed into segments based on position within the line); and 
forming the handwriting area of the virtual paintbrush by a sub-segment corresponding to a first point, a sub-segment corresponding to a last point, the second segment and the third segment (the handwriting area described in paragraph 0093 and depicted in figure 3 includes the first and last points and all of the segments in between that include user input).
	Regarding claim 7, Lanier et al. teaches the method according to claim 1, wherein the forming handwriting of the virtual paintbrush  (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the handwriting area (where a handwriting area is any area that accepts input that is written or drawn by hand) comprises: 
forming extension areas with a predetermined shape respectively at two ends of the handwriting area, wherein the extension areas serve as a start point and an end point of the virtual paintbrush respectively (paragraphs 0094-0095 explain the use of the brush, which inherently has extension points to create the brushstroke visual as the entire depiction); and 
forming the handwriting of the virtual paintbrush by the handwriting area and the extension areas (paragraph 0095 explains how the entire area is the handwriting area as surface 306 includes the spray paint representation 318 and wide region 320 of any area including drawing input).
Regarding claim 8, Lanier et al. teaches the method according to claim 1, wherein the forming handwriting of the virtual paintbrush (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the handwriting area (where a handwriting area is any area that accepts input that is written or drawn by hand) comprises: 
filling the handwriting area with a color or a material to form the handwriting of the virtual paintbrush (paragraph 0091 describes the virtual painting using a brush and  material filling the area with a light or color or texture). 
Regarding claim 10, Lanier et al. teaches the method according to claim 1, further comprising: 
detecting a movement of the terminal device, wherein the movement serves as the operation performed on the terminal device; or 
detecting a gesture performed on the screen of the terminal device, wherein the gesture serves as the operation performed on the terminal device  (paragraph 0093 explains how detection of an air tap causes entering a drawing mode to create a handwriting area as shown in figure 3 to draw items in the mixed reality environment as given in paragraph 0090).
Regarding independent claim 11, Lanier et al. teaches an electronic device, comprising: 
one or more processors (described in paragraphs 0052, 0058, and 0060); and 
a memory configured to store one or more programs (described in paragraphs 0052, 0058, and 0060); 
wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to perform operations (described in paragraphs 0052, 0058, and 0060) of: 
acquiring a real shooting scene by a camera of a terminal device (paragraphs 0040 and 0115 explain how gaze tracking is used to acquire the shooting scene where paragraphs 0044 and 0069 and especially paragraphs 0080, 0083, and 0089 describe how the camera is used to create the workspace of the mixed reality headset view of the gaze to create the real world scene); 
forming, based on an operation performed on the terminal device, a handwriting area of the virtual paintbrush (paintbrush described in paragraph 0094) in the real shooting scene (paragraph 0093 explains how an air tap causes entering a drawing mode to create a handwriting area as shown in figure 3 to draw items in the mixed reality environment as given in paragraphs 0085 and 0090); 
forming handwriting of the virtual paintbrush (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the handwriting area (where a handwriting area is any area that accepts input that is written or drawn by hand), wherein the handwriting is fused with the real shooting scene and a fused image is displayed on the terminal device (to draw items in the mixed reality environment as depicted in figure 3 and described in paragraphs 0036, 0085 and 0090);
wherein the operations further comprise: 
detecting a moving direction and a tilt angle of the terminal device (paragraphs 0081 and 0093 describe the gyroscopic tracking to track a moving direction and tilt angle of the device); 
determining a direction of a plane formed by the handwriting of the virtual paintbrush based on the moving direction and the tilt angle (paragraph 0093 describes the tracking of the device of the user’s hand or finger to determine the direction of the handwriting while also determining the moving direction and tilt angle); and 
controlling the plane formed by the handwriting of the virtual paintbrush to face a screen in the determined direction (figure 3 shows how the drawing is controlled to face the screen of the user’s view in the given direction).
While Lanier et al. teaches many different features, some of these are taught across different examples or embodiments. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments and examples as described. The motivation to combine would be to allow minor modifications without deviating from the scope of the invention (paragraph 0206 of Lanier et al.).
Regarding claim 12, Lanier et al. teaches the electronic device according to claim 11, wherein the forming, based on an operation performed on the terminal device, a handwriting area of the virtual paintbrush (paintbrush described in paragraph 0094) in the real shooting scene (paragraph 0093 explains how an air tap causes entering a drawing mode to create a handwriting area as shown in figure 3 to draw items in the mixed reality environment as given in paragraphs 0085 and 0090) comprises: 
determining, based on the operation performed on the terminal device, at least one point formed by the virtual paintbrush in the real shooting scene (paragraph 0093 describes the detection of the index finger that is followed, which is given in paragraph 0094 to include a virtual paintbrush, and is included in the shooting scene to create the mixed reality environment as given in paragraphs 0085 and 0090); and 
forming the handwriting area of the virtual paintbrush based on the at least one point (paragraph 0093 explains that the drawing follows the position of the index finger as shown in figure 3 to include the point described).
Regarding claim 13, Lanier et al. teaches the electronic device according to claim 12, wherein the forming the handwriting area of the virtual paintbrush based on the at least one point (paragraph 0093 explains that the drawing follows the position of the index finger as shown in figure 3 to include the point described) comprises: 
connecting, in a case that a plurality of points are formed, the plurality of points in the real shooting scene according to a predetermined rule to form a line  (paragraph 0093 explains that “The drawing may follow the position of index finger 312.” to create a line as shown in figure 3 according to the rules of a definition that connected points make up a line); and 
forming the handwriting area of the virtual paintbrush based on the line (paragraph 0093 describes the situation of figure 3 where the handwriting area that accepts drawing input is created by the line and paragraph 0094 describes the use of virtual brushes).
Regarding claim 14, Lanier et al. teaches the electronic device according to claim 13, wherein the determining, based on the operation performed on the terminal device, at least one point formed by the virtual paintbrush in the real shooting scene (paragraph 0093 describes the detection of the index finger that is followed, which is given in paragraph 0094 to include a virtual paintbrush, and is included in the shooting scene to create the mixed reality environment as given in paragraphs 0085 and 0090) comprises: 
establishing a three-dimensional coordinate system of the real shooting scene (paragraphs 0083, 0091, and 0094 describe the 3D coordinate system used to recognize and render the worldspace of the shooting scene) and determining an origin of the three-dimensional coordinate (as the coordinate system is described, the origin of it as used would be the origin described); and 
selecting a reference axis from three axes of the three-dimensional coordinate system, and determining, along the reference axis, the at least one point formed in the real shooting scene based on the operation performed on the terminal device (paragraph 0093 describes how the drawing follows the position of the index finger such that the real scene of coordinate point of the worldspace of paragraph 0083 is followed in each axis to determine the point and any of them may be a reference axis).
Regarding claim 15, Lanier et al. teaches the electronic device according to claim 14, wherein the connecting, in a case that a plurality of points are formed, the plurality of points in the real shooting scene according to a predetermined rule to form a line (paragraph 0093 explains that “The drawing may follow the position of index finger 312.” to create a line as shown in figure 3 according to the rules of a definition that connected points make up a line) comprises: 
connecting sequentially, in a case that a plurality of points are formed, the plurality of points along a positive direction or a negative direction of the reference axis in the three-dimensional coordinate system of the real shooting scene to form a line (paragraph 0093 recites that “The drawing may follow the position of index finger 312.” as depicted in figure 3, where following the finger implies sequential points being formed to create the line shown in figure 3 along a positive direction or negative direction in every axis).
Regarding claim 16, Lanier et al. teaches the electronic device according to claim 13, wherein the forming the handwriting area of the virtual paintbrush (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the line (paragraph 0093 describes the situation of figure 3 where the handwriting area that accepts drawing input is created by the line and paragraph 0094 describes the use of virtual brushes) comprises: 
obtaining a first segment based on the line, wherein the first segment comprises at least one sub-segment and endpoints of the sub-segment are points among the plurality of points (figure 3 depicts the lines drawn by the user as given in paragraph 0093 that can be divided into segments based on the depicted plurality of points); 
making, for each of the sub-segments, a vertical segment crossing an endpoint of the sub-segment, to obtain a plurality of vertical segments (vertical divisions of the lines depicted in figure 3 such as 3D representation 310 that has different areas when divided vertically, including a loop and curves); 
classifying endpoints of the plurality of vertical segments into two categories based on positions of the endpoints, and connecting, for each category of endpoints, endpoints belonging to the category, to form a second segment and a third segment (as shown in figure 3, the loop and curves are various segments of the same line but can be formed into segments based on position within the line); and 
forming the handwriting area of the virtual paintbrush by a sub-segment corresponding to a first point, a sub-segment corresponding to a last point, the second segment and the third segment (the handwriting area described in paragraph 0093 and depicted in figure 3 includes the first and last points and all of the segments in between that include user input).
Regarding claim 17, Lanier et al. teaches the electronic device according to claim 11, wherein the forming handwriting of the virtual paintbrush (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the handwriting area (where a handwriting area is any area that accepts input that is written or drawn by hand) comprises: 
forming extension areas with a predetermined shape respectively at two ends of the handwriting area, wherein the extension areas serve as a start point and an end point of the virtual paintbrush respectively (paragraphs 0094-0095 explain the use of the brush, which inherently has extension points to create the brushstroke visual as the entire depiction); and 
forming the handwriting of the virtual paintbrush by the handwriting area and the extension areas (paragraph 0095 explains how the entire area is the handwriting area as surface 306 includes the spray paint representation 318 and wide region 320 of any area including drawing input).
Regarding claim 18, Lanier et al. teaches the electronic device according to claim 11, wherein the forming handwriting of the virtual paintbrush (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the handwriting area (where a handwriting area is any area that accepts input that is written or drawn by hand) comprises: 
filling the handwriting area with a color or a material to form the handwriting of the virtual paintbrush (paragraph 0091 describes the virtual painting using a brush and  material filling the area with a light or color or texture).
Regarding claim 19, Lanier et al. teaches a non-transitory computer readable storage medium storing non-transitory computer readable instructions, wherein the instructions, when being executed by a computer, cause the computer to perform (as described in paragraphs 0059-0060) operations comprising: 
acquiring a real shooting scene by a camera of a terminal device (paragraphs 0040 and 0115 explain how gaze tracking is used to acquire the shooting scene where paragraphs 0044 and 0069 and especially paragraphs 0080, 0083, and 0089 describe how the camera is used to create the workspace of the mixed reality headset view of the gaze to create the real world scene); 
forming, based on an operation performed on the terminal device, a handwritten area of the virtual paintbrush (paintbrush described in paragraph 0094) in the real shooting scene (paragraph 0093 explains how an air tap causes entering a drawing mode to create a handwriting area as shown in figure 3 to draw items in the mixed reality environment as given in paragraphs 0085 and 0090); 
forming handwriting of the virtual paintbrush (paragraphs 0044 and 0093 describe the drawing, or forming handwriting, based on the finger input that are used to represent the virtual paintbrush as given in paragraph 0091) based on the handwriting area (where a handwriting area is any area that accepts input that is written or drawn by hand), wherein the handwriting is fused with the real shooting scene and a fused image is displayed on the terminal device (to draw items in the mixed reality environment as depicted in figure 3 and described in paragraphs 0036, 0085 and 0090);
detecting a moving direction and a tilt angle of the terminal device (paragraphs 0081 and 0093 describe the gyroscopic tracking to track a moving direction and tilt angle of the device); 
determining a direction of a plane formed by the handwriting of the virtual paintbrush based on the moving direction and the tilt angle (paragraph 0093 describes the tracking of the device of the user’s hand or finger to determine the direction of the handwriting while also determining the moving direction and tilt angle); and 
controlling the plane formed by the handwriting of the virtual paintbrush to face a screen in the determined direction (figure 3 shows how the drawing is controlled to face the screen of the user’s view in the given direction).
Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. Applicant contends that the previously disclosed limitations of claim 9 were not properly taught by Lanier et al. and thus render the claims to be allowable. Applicant contends that Lanier et al. does not teach the detection of the terminal device but rather detection of the finger or stylus to determine where to draw a line or object. The examiner disagrees. The teachings of Lanier et al. render obvious the relative positioning of the terminal device and the handwriting area and the user’s finger or stylus. By determining these objects to determine where to draw an object or line, Lanier et al. provides the same way of rendering an image based on user input and controlling the plane of the display to allow the user to face the screen.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627